DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The Information disclosure statements filed 01/30/20, 08/13/20, 10/19/20, 12/14/20, 01/19/21, 03/02/21, 03/23/21, 06/11/21, 07/28/21, 10/08/21, 11/23/21, 01/21/22, 03/18/22, and 04/07/22 have been considered for the previous action of 02/18/22. The indication of their consideration has been omitted in the last action. The status of the IDS forms are as follows:
IDS form 				Status
01/30/20				Considered			
08/13/20				Partially Considered
10/19/20				Considered				
12/14/20				Considered
01/19/21				Considered
03/02/21				Considered			
03/23/21				Considered
06/11/21				Considered
07/28/21				Considered
10/08/21				Considered
11/23/21				Considered
01/21/22				Considered
03/18/22				Considered
04/07/22				Considered
Some references filed 08/13/20 have not been considered due there being no English copy provided of the abstract and/or document or a copy was missing from the file wrapper. 
	Foreign docs:
	AU 2762802			Corrected numbers on the IDS
	CN101330830			No English copy provided
	CN1357620			No English copy provided
	JP-2000100157			No English copy provided
	JP-2001518300			No English copy provided
	JP-2002541786			No English copy provided
JP-2003513672			No English copy provided

	JP-2003514565			No English copy provided
JP-2005523012			No English copy provided
	JP-2005525085			No English copy provided
	JP-2005527211			No English copy provided
	JP-2011528567			No English copy provided
	JP-2012501347			Missing
	Non-Patent Literature
	Chinese OA A212		No English copy
	Decision of rejection A232	No English copy
	Chinese OA A293		No English copy
	Futaki A295			No English copy
	Decision of Rejection A232	No English copy
	Israeli OA  A336			No English copy
	JP office action A342		No English copy
	JP OA A420			No English copy
	Pharmaceutics (2004) A428	No English copy
	Seibutsugaku A458		No English copy
	Xu A494			No English copy 

It is noted due to the length of the documents and the amount of IDS forms that the sources may need to be double checked to make sure forms have been appropriately submitted. 

Status of Application, Amendments, and Claims

	Applicant’s response of 18 May 2022 is acknowledged. Claims 8, 24, and 37 have been amended and the amendment made of record. No new claims are added or canceled. Claims 1-2, 5-6, 8, 10-13, 15, 18, 20-21, 24, 27, 33-34, 36-37, and 40 are pending and under examination. A new non-final has been drafted in response to the arguments made 05/18/2022. This new non-final features new and modified rejections for certain claims. 

Withdrawn claim objections

	Applicant’s arguments, see pg 7 filed 05/18/2022, with respect to the objection claims 24 and 37 have been fully considered and are persuasive. The objection of these claims has been withdrawn. The objection is now considered moot as the claim has been amended to recite properly “a NK cell”. 

Withdrawn Rejections

USC 103 rejections
Claims 1-2, 6, 8, and 11
Applicant’s arguments, see pgs. 8-13, filed 05/18/22, with respect to the rejections of claims 1-2, 6, 8, and 11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Taiga and in view of Chandran.
Based on the initial rejection of claims 1-2, 6, 8 and 11, it became clear that the evidence was lacking to support this rejection in view of the applicant’s arguments. US8784825 (Taiga) is insufficient to steer one having ordinary skill in the art to arrive at the instant claimed invention. Therefore, the initial rejection has been withdrawn and modified with the teachings of Chandran to supply a new rejection to this claim. This new rejection has new claims added to it from the rejection of claims 12-13, 15, 18, 20-21, 27, 33-34, 37, and 40 under USC 103 over Taiga in view of Chandran. 

Claim 5
Applicant’s arguments, see pgs. 8-13, filed 05/18/22, with respect to the rejection of claim 5 under USC 103 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Taiga and Chandran in further view of Hann.
It is acknowledged that Taiga alone does not teach claim 1 upon which claim 5 relies. A new rejection is crafted using both Taiga and Chandran further in view of Hann to teach the composition of claim 1. 

Claim 10
Applicant’s arguments, see pgs. 8-13, filed 05/18/22, with respect to the rejection of claim 10 under USC 103 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Taiga and Chandran further in view of deLeeuw.
It is acknowledged that Taiga alone does not teach claim 1 upon which claim 10 relies. A new rejection is crafted using both Taiga and Chandran to teach the composition of claim 1.

Claims 12-13, 15, 18, 20-21, 27, 33-34, 37 and 40
Applicant's arguments see pgs. 8-13, filed 05/18/22, with respect to the rejections of claims 12-13, 15, 18, 20-21, 27, 33-34, 37 and 40 have been fully considered but they are not persuasive.
These claims have the combination of Chandran and Taiga which teach the base claims of 12 and 33 of the instant application. This rejection has been appended to the rejection of claims 1-2, 6, 8, and 11 with further emphasis placed on the composition of claim 1 which is used in the methods of claims 12 and 33. 

Claims 20 and 36
Applicant's arguments see pgs. 8-13, filed 05/18/22, with respect to the rejection(s) of claims 20 and 36 has been fully considered but they are not persuasive. 
Independent claims 12 and 33 are rejected by the combination Chandran and Taiga and the sequences are taught by this combination further in view of Hann. This rejection is now appended with the rejection claim 5 as the same combination of references is used for the newly rejected claim 5.

Claim 24
Applicant's arguments see pgs. 8-13, filed 05/18/22, with respect to the rejection of claim 24   has been fully considered but they are not persuasive.
Claim 12, the independent claim upon which claim 24 relies on, has been rejected under Taiga and Chandran. This rejection is now appended with the rejection of claim 10 which uses the same combination of references. 

Double patenting rejections
‘825 patent
Applicant’s arguments, see pg. 14-16, filed 05/18/22, with respect to the double patenting rejection with the ‘825 patent have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-2, 5-6, 8, 10-13, 15, 18, 20-21, 24, 27, 33-34, 36-37 and 40 have been withdrawn. 
The claim rejection of claims 1-2, 6, 8, 11-13, 15, 18, 20-21, 27, 33-34, 37 and 40 remain rejected over ‘825 patent in view of Chandran. Claims 5, 20 and 36 remain rejection over ‘825 patent in view of Chandran, and in view of Hann. Claim 10 remains rejected over ‘825 patent in view of Chandran and in view of deLeeuw.  

 ‘723 patent
Applicant’s arguments, see pg. 16-18, filed 05/18/22, with respect to the double patenting rejection with the ‘723 patent have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-2, 5-6, 8, 10-13, 15, 18, 20-21, 24, 27, 33-34, 36-37 and 40 have been withdrawn. 
Claims 1-2, 6, 8, 11-13, 15, 18, 20-21, 27, 33-34, 37 and 40 are newly rejected over the ‘723 patent in view of Chandran. Claims 5, 20 and 36 remain rejection over ‘723 patent in view of Chandran, and in view of Hann. Claim 10 remains rejected over ‘723 patent in view of Chandran and in view of deLeeuw.  

‘897 patent
Applicant’s arguments, see pg. 18-20, filed 05/18/22, with respect to the double patenting rejection with the ‘897 patent have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-2, 5-6, 8, 10-13, 15, 18, 20-21, 24, 27, 33-34, 36-37 and 40 have been withdrawn. 
	Claims 1-2, 6, 8, 11-13, 15, 18, 20-21, 27, 33-34, 37 and 40 are newly rejected over the ‘897 patent in view of Chandran. Claims 5, 20 and 36 remain rejection over ‘897 patent in view of Chandran, and in view of Hann. Claim 10 remains rejected over ‘897 patent in view of Chandran and in view of deLeeuw.  

‘440 application
The applicant’s remarks, see pg. 20-21, filed 05/18/22 with respect to the double patenting rejection with the ‘440 application have been fully considered. 
The original rejection has been modified in view of the overall arguments 

‘150 application
Applicant’s arguments, see pg. 21-22, filed 05/18/22, with respect to the double patenting rejection with the ‘150 application have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-2, 5-6, 8, 10-13, 15, 18, 20-21, 24, 27, 33-34, 36-37 and 40 have been withdrawn. 
Claims 1-2, 6, 8, 11-13, 15, 18, 20-21, 27, 33-34, 37 and 40 are newly rejected over the ‘150 application in view of Chandran. Claims 5, 20 and 36 remain rejection over ‘150 application in view of Chandran, and in view of Hann. Claim 10 remains rejected over ‘150 application in view of Chandran and in view of deLeeuw.  

‘898 Patent
The applicant’s remarks, see pg. 22-23, filed 05/18/22 with respect to the double patenting rejection with the ‘898 patent have been fully considered. As per the applicants desire these rejections will be held in abeyance until allowable material has been found. 

‘259 patent
The applicant’s remarks, see pg. 23-24, filed 05/18/22 with respect to the double patenting rejection with the ‘259 patent have been fully considered. As per the applicants request these rejections will be held in abeyance until allowable material has been found. 


Maintained Rejections and New Rejections

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8, 11-13, 15, 18, 20-21, 24, 27, 33-34, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Taiga Biotechnologies, Inc. in US8784825B2 herein referred to as Taiga in view of Chandran et al (2015) Tumor-Specific EffectorCD8+ T Cells That Can Establish Immunological Memory in Humans after Adoptive Transfer Are Marked by Expression of IL7 Receptor and c-Myc Cancer Res; 75(16):3216-26 herein referred to as Chandran. This rejection is a new ground of rejection necessitated from remarks. 
	Taiga teaches using vaccine adjuvants and MYC peptides to enhance immunological responses to an antigen. (See Taiga “Summary of the invention” col. 1 pg 6). It has been found by Taiga that this Myc peptide also increases the viability of leukocytes, including T-cells and B-cells. The Myc peptide can comprise a transporter peptide sequence and a linker. In more specific embodiments, Taiga discusses the construction of a MYC-TAT peptide that matches the description of the instant claims. (See Taiga “Construction of a MYC-TAT peptide” pg 17 col. 24). Taiga teaches that in a culture of primary immune cells the MYC-TAT peptide can cause an increase in cellular proliferation. (See Example 3). This feature is implied from the measurement using CFSE. CFSE is defined by Taiga to be carboxy fluorescein succinimidyl ester and is used in conjunction with FACS to indicate cell proliferation. (See Taiga pg 21 last paragraph of col. 31) It is stated by Taiga that an agent that upregulates an immune response will cause an increase in cell proliferation as compared to a control. (See Taiga pg 21 last paragraph of col. 31 bridging col. 32). Thus, it can be determined that in Example 3 the primary T-cell activation culture with the TAT-MYC fusion peptide was conducted to determine proliferation and the TAT-MYC fusion peptide increases proliferation compared to a control. Taiga does not teach where these immune cells were isolated from a donor having a tumor. 
	Chandran discusses that the optimal T-cell attributes for adoptive cancer immunotherapy are unclear. (See Chandran abstract). Chandran teaches that this knowledge would greatly influence the field of adoptive immunotherapy. Chandran teaches that the optimal T-cell attributes would allow for the repopulation of the host immune system with antigen-specific T cells that can mediate potent effector function and establish long-term memory. (See Chandran 1st sentence of “Introduction”). Chandran discusses that certain characterized cell traits allow for the long-term persistence of ex-vivo—expanded melanocytes differentiation antigen (MDA) specific CD8+ T effector clones in patients with refractory metastatic melanoma after adoptive T-cell transfer. (See pg 3216 2nd col. 3rd sentence). Chandran further studies these results using highly homogeneous clone populations from these preparations to form a comparative transcriptional profiling to define pre-infusion molecular attributes that can be ascribed to effector-to-memory transition. (See Chandran abstract). Chandran teaches that it was from the expression of IL-7R and c-Myc were the predictive markers associated with these traits of long-term memory function. (See Chandran abstract). 
	Given the prior art, it would be obvious for a person having ordinary skill in the art before the effective filing date to have a culture of primary cells isolated from a subject having a tumor and the TAT-MYC protein of Taiga. Taiga teaches that primary T-cell cultures had higher amounts of proliferation compared to a control with introduction of the TAT-MYC peptide to the culture. Taiga also teaches that modulating an immune response (using the TAT-MYC peptide and a vaccine) would increase the lifespan of a T-cell, increase the rate of proliferation of a T-cell and can increasing the rate at which a memory T-cell responds to an antigen. (See Taiga pg 13 col. 15 2nd to last parag.). Chandran teaches that persistence of T-cells leads to higher rates effector-to-memory transition of antigen-specific T effector cells. One would be motivated to combine these references to form this composition as it would lead to a population of cells that can be used in an adoptive therapy which can be used to repopulate the host immune system with antigen-specific T cells that can mediate potent effector function, yet establish long-term memory. 
Regarding claim 2, Chandran teaches primary cells isolated from a patient having melanoma. (See Chandran abstract). 
Regarding claims 6 and 8, Taiga teaches embodiments of enhancing an immune response with
the MYC fusion protein containing lymphocytes (col. [15] lines 32-36). The lymphocytes can be a T-cell
(col. [17] line 34), B cells (col. [06] lines 40-44), NK cells (col. [06] lines 40-44) and a combination of
memory T-cells and B-cells (col. [18] lines 1-5). Chandran specifically teaches T-cells in adoptive transfer. (See Chandran abstract). 
Regarding claim 11, Taiga states a method of validating in vitro an agent as a regulator of an
immune response by (a) contacting the agent with a primary T cell activation culture; (b) staining the
culture for activation markers; and (c) staining the culture 24 hours after contact with the agent (col [31]
lines 35-45). This method according to Taiga states that these immune cells have a detectable moiety
based on the ability to stain the immune cells. Chandran teaches a variety of tumor-specific antigens that can be used in their research including MDA-specific (See Chandran introduction), gp100-specific (See “Patients and clinical protocol”), and MART-specific T-cells (See “Patients and clinical protocol”). 
	Regarding claim 12, Chandran teaches Chandran teaches a method of treating a cancer in a subject using primary immune cells that have antigen-specificity to melanoma. Chandran does not teach modification using the TAT-MYC peptide of the instant application; however, the TAT-MYC peptide is known in the prior art from Taiga and has many benefits associated with immune cell modification in adoptive cell therapy as described above in the obviousness statement. 
	Regarding claim 13, Chandran teaches use of melanoma-specific primary cells in an adoptive cell therapy for patients with melanoma. Chandran teaches that these cells are used in separate patients from the donor. 
Regarding claim 15, as discussed above Chandran teaches an adoptive therapy for melanoma. 
Regarding claim 18, Chandran teaches that the cells used in their adoptive therapy are ex vivo expanded. The invention of Taiga can be used in vitro. Thus, in the combination of references it would make sense to one having skill in the art to use the TAT-MYC peptide to enhance the proliferation during the in vitro expansion of T-cells. 
Regarding claims 21 and 24, Chandran teaches that adoptive therapy using T-cells that come from a patient having melanoma can cause tumor regression in a subject. (See “Discussion” 1st sentence and title of reference number 6 Zhou et al Persistence of multiple tumor-specific T-cell clones is associated with complete tumor regression in a melanoma patient receiving adoptive cell transfer therapy). Taiga teaches that use of the TAT-MYC peptide and vaccine can increase an immune response which decreases the amount of anergic cells and that the composition of Taiga can be used on one or more lymphocytes (implied). (See Taiga 2nd to last parag. Col. 15 pg 13). 
Regarding claim 27, Chandran discusses administration of T-cell clones intravenously (see “Patients and clinical protocol” pg 3217). Chandran discusses administration of cytokines to ex vivo T-cells to determine the proliferation rate from pSTAT assay (Figs 2 and 3). Chandran teaches that administration of IL7 to clones with IL7R expression increases pSTAT5 expression. Chandran shows that human therapy is possible by treating immunodeficient mice by engraftment of human tumor-specific T effector clones (abstract).
Regarding claims 33-34, Taiga discusses multiple methods of modifying an immune response which is from the modification of immune cells with a TAT-Myc peptide and a vaccine. This vaccine can come from a neoplastic cell that is derived from a patient. Chandran teaches an embodiment that the donor can have melanoma and the antigen-specific T-cell can be MDA, gp100 or MART-1 specific. 
Regarding claim 37, Chandran teaches use of T-cells for an adoptive cell therapy. Taiga teaches that the immune cell can be a B-cell, NK cell, and/or a T cell. 
Regarding claim 40, the combination of Chandran and Taiga is believed to make adoptive cell therapies more efficient. Chandran teaches that a more effective adoptive cell therapy occurs in T cell effector function and long-term memory. (See Chandran “Introduction”). Chandran teaches that MYC expression leads to long term persistence which may allow for more effector-to-memory transition. (See Chandran abstract). The invention of Taiga causes higher proliferation rates of T-cells and increase the life span of T-cells. (See Taiga Col. 15 2nd to last parag.). 
Claims 5, 20, 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taiga and Chandran as applied to claim 1 above, and further in view of Hann et al. The Alternatively Initiated c-Myc Proteins Differentially Regulate Transcription Through a noncanonical DNA-binding site. Genes & Development (1994) 8:2441-2452 herein referred to as Hann. This rejection is a new ground of rejection necessitated from remarks. 
As discussed above Chandran and Taiga teach the claim 1 of the instant application. Claim 5 further relates to the base composition of claim 1 where the MYC sequence comprises SEQ ID NO:1. 
Taiga teaches a MYC fusion protein that contains pTAT-MYC-V5-6xHis in SEQ ID NO:2 (example 2). When comparing SEQ ID NO:2 of Taiga vs. that of the instant app SEQ ID NO: 1, it is noted that similar amino acids comprise these sequences. The following is a picture of sequence alignment of the instant app 16/635383 and Taiga with the app number of 12/550166.

    PNG
    media_image1.png
    573
    815
    media_image1.png
    Greyscale

A special observance is given to the length of the sequences. The sequence within Taiga was
longer with 492 amino acids than the instant application’s sequence which is at 476. The box
indicates the missing 16 amino acids in the instant application. The instant application states that the
MYC polypeptide comes from NCBI Accession Number UniProtKB/Swiss-Prot: P01106.2 as MYC isoform 1 or as NP_002458.2 as MYC isoform 2. These are described as SEQ ID NO:2 for P01106.1 and SEQ ID NO:11 for NP_002458.2 which are both known in the prior art as referenced by the instant application.
When compared against the prior art elements, it was found that use of SEQ ID NO: 11 from the instant
app is the MYC polypeptide “core” for SEQ ID NO:2 in Taiga as shown below.	

    PNG
    media_image2.png
    520
    772
    media_image2.png
    Greyscale

It is noted that the box in the above picture is the same sequence missing in SEQ ID NO:1 of the
instant application. In the instant application the claimed sequence only had variation within 11-27
which is accounted for in the prior art as being part of a known isoform of MYC. It is shown by the
following picture that the MYC “core” of the instant application is from the MYC isoform of SEQ ID NO:2 or P01106.1.

    PNG
    media_image3.png
    512
    773
    media_image3.png
    Greyscale

The only difference in the beginning sequence of SEQ ID NO:2 or P01106.1 is a methionine which is a
common element at the beginning of sequences. While Taiga shows use of a MYC isoform NP_002458.2
in the creation of their invention, it does not teach use of P01106.1 (SEQ ID NO:1 of the instant app) or why you would substitute this isoform for another.
Hann teaches of the transcription response to different c-Myc proteins (title). Two specific Myc
isoforms are discussed in the forms of c-Myc 1 and c-Myc 2 (abstract). While both of the c-Myc proteins
can induce cellular growth, it is taught by Hann that c-MYC 1 overexpression (sequence of Taiga SEQ ID
NO: 2 or NP_002458.2), but not c-Myc 2 (sequence of instant app SEQ ID NO:1 or P01106.1)
overexpression, significantly inhibits cell growth (abstract). In specific, Hann teaches that both of the c-
Myc proteins have the same carboxy-terminal domain, differences in function have to arise from the
amino termini (N-terminus) or at the beginning of the amino acid sequence.
Thus, it would be obvious to a person having ordinary skill in the art to take the claimed
invention from Taiga and use a known substitution in the prior art to arrive at the fusion protein of in
the instant application. For the purposes of cellular proliferation, it was found that the sequence used in
the application would merely be substitution of one isoform for another. The exemplary parts (TAT, V5,
6XHis and MYC) of the MYC fusion proteins descripted in Taiga Example 2 were found in the case of the
instant app. The parts of the sequence that differ between SEQ ID NO: 1 of the instant application and
sequence of Taiga was in the sequences found in Taiga as amino acid sequence 11-27 which is
accounted for in Hann. One would be motivated to modify the art as discussed above to avoid the
problem of having c-MYC 1 overexpression which causes inhibition of cellular growth which could
happen if using the invention of Taiga. Thus, it would be beneficial to use SEQ ID NO:1 of the instant application as it avoids this known problem in the prior art. 
	Regarding claims 20 and 36, the base methods of claims 20 and 36, Claims 12 and 33, have been rejected above. These rejections are based on the sources of Taiga and Chandran. As discussed above these sources do not teach the use of SEQ ID NO:1 of the instant claims. For the same reasons it would be obvious to take the work of Hann to arrive at SEQ ID NO:1 of the instant claims. See above paragraph for obviousness rationale.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taiga in view of Chandran, as applied to claim 8, which depends on claim 6, which depends on claim 1, further in view of DeLeeuw et al. CD25 Identifies a Subset of CD4+FoxP3+ TIL That Are Exhausted Yet Prognostically Favorable in Human Ovarian Cancer. Cancer Immunol Res March 1 2015 (3) (3) 245-253 herein referred to as DeLeeuw. This rejection is a new ground of rejection necessitated from remarks. 

Taiga and Chandran teach the base compositions of claims 1, 6, and 8 which claim 10 relies upon. Taiga and Chandran in combination do not teach the T-cell expression as found in the instant claim.
DeLeeuw teaches that while CD25+ T regulator cells have a negative effect on treating cancer
CD4+ CD25+ and CD8 + and CD25+ FoxP3+ TIL T-cells are associated with a strong positive association
with patient survival (in human ovarian cancer) (abstract).
Given the prior art it would be obvious to a person having ordinary skill in the art to take the
method discussed in Taiga to enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature. One
would be motivated to do so because enhancing immune cell therapy, as described by Taiga, would cause an increase in cell viability (Taiga [16] lines 25-27) and use of these cells with this expression could
increase patient survival (DeLeeuw abstract).

Maintained Double Patenting/New Double Patenting Rejections 

US 8784825

Claims 1-2, 6, 8, 11-13, 15, 18, 20-21, 27, 33-34, 37 and 40 are rejected on the ground of
nonstatutory double patenting as being unpatentable over claim 1-4, 6, 10-13 and 16 of U.S. Patent
No. 8784825B2 referred to as Taiga in view of Chandran. This rejection is maintained. 
The patented claims are directed to a composition for modulating an immune system comprising a fusion peptide with a transporter peptide sequence, MYC polypeptide sequence and optionally a linker in a pharmaceutical composition with an antigenic moiety. While the patented claims teach the MYC fusion peptide of instant claims, the patent claims do not teach use of a primary cell being isolated from a donor having a tumor. 
Chandran discusses that the optimal T-cell attributes for adoptive cancer immunotherapy are unclear. (See Chandran abstract). Chandran teaches that this knowledge would greatly influence the field of adoptive immunotherapy. Chandran teaches that the optimal T-cell attributes would allow for the repopulation of the host immune system with antigen-specific T cells that can mediate potent effector function and establish long-term memory. (See Chandran 1st sentence of “Introduction”). Chandran discusses that certain characterized cell traits allow for the long-term persistence of ex-vivo—expanded melanocytes differentiation antigen (MDA) specific CD8+ T effector clones in patients with refractory metastatic melanoma after adoptive T-cell transfer. (See pg 3216 2nd col. 3rd sentence). Chandran further studies these results using highly homogeneous clone populations from these preparations to form a comparative transcriptional profiling to define pre-infusion molecular attributes that can be ascribed to effector-to-memory transition. (See Chandran abstract). Chandran teaches that it was from the expression of IL-7R and c-Myc were the predictive markers associated with these traits of long-term memory function. (See Chandran abstract). 
	Thus, given the prior art it would be obvious to take the patented claimed invention and combine it with the work Chandran.  Chandran teaches that persistence of T-cells leads to higher rates effector-to-memory transition of antigen-specific T effector cells. One would be motivated to combine the Chandran reference and the patented invention to form this composition as it would lead to a population of cells that can be used in an adoptive therapy which can be used to repopulation the host immune system with antigen-specific T cells that can mediate potent effector function, yet establish long-term memory. 
Regarding claims 1 and 2 of the instant application, the claims are drawn to a composition
comprising a Myc fusion protein that comprises a translocation domain and a primary immune cell isolated from a cancer patient. Claims 1-6, and 8 of Taiga are similarly drawn to a fusion peptide of Myc, wherein Myc is fused to a transporter peptide. Chandran teaches a primary T cell that detects melanoma epitopes, with gp100 or MART-1. (Chandran, page 3217, under Patients and Clinical Protocol). 
Regarding claims 6 and 8 in the instant application, the claims are drawn to the composition of
claim 1 (Myc fusion protein and primary immune cells from a patient with cancer) wherein the immune
cells have antitumor activity against solid tumor cells or wherein the immune cells comprise one or
more lymphocytes. Claim 8 of the instant application states that these lymphocytes can be a T cell, a B
cell, a NK cell or any combination of lymphocytes. Claim 1 of Taiga specifically mentions a composition
for modulating an immune system with the MYC fusion protein described above. As discussed above the
instant claim 1 differs from the patented claims as it is drawn to an immune cell and the instant claim 6
and 8 further limit these claims to be lymphocytes with antitumor activity and would have to be a T-cell,
B-cell or a NK cell. As discussed above, it would have been obvious to substitute the antigenic moiety of
Taiga with a T cell that detects melanoma epitopes, gp100 or MART-1, such as that taught by Chandran.
(Chandran, page 3217, under Patients and Clinical Protocol). One would have done so because
Chandran teaches that Myc positive T cells persist longer in patients following transfer (Chandran,
abstract).
Regarding claim 11 of the instant application, the claim is directed to the composition of claim 1
wherein the cell(s) comprise(s) a detectable moiety. Chandran teaches use of gp100 or MART-1 specific
T-cells that were identified using immunohistochemistry and isolated for use in adoptive cell therapy (pg
3217 Patients and clinical protocol subsection).
Regarding claim 12 of the instant application, claims 1-6 and 10-14 of Taiga discuss a similar
MYC fusion protein, claim 8 of Taiga discusses using a moiety from a neoplastic cell which reads upon
modulating the immune system to cancer, and Chandran teaches treating cancer in a subject with an
adoptive T-cell therapy.
Regarding claim 13 of the instant application, Chandran teaches use of primary human T
effector cells that have gp100 or MART-1-specific antigenic moieties for treatment in melanoma (pg
3217 Patients and clinical protocol subsection).
Regarding claim 15 of the instant application, Chandran and claim 16 of Taiga teach use of a cell
therapy for melanoma.
Regarding claims 18 and 33 of the instant application, Chandran teaches MYC expressing T-cells
were persistence in adoptive T-cell therapy. Chandran concludes that preinfusion expression levels of
IL7R and c-Myc by CD8+ T effector clones predict their level of persistence after adoptive transfer
(Chandran, pg 3222 left column second paragraph). Thus, in the optimal use of the compound of Taiga
with the adoptive T cell therapy of Chandran would embody addition of the MYC fusion protein of Taiga
before the adoptive transfer in an in vitro setting.
Regarding claims 21, 24, 34, 37 and 40 of the instant application, Chandran teaches modified T-
cells that have antitumor effect on melanoma in adoptive cell therapy.
Regarding claim 27 of the instant application, Chandran teaches an adoptive immune cell
therapy in a human and mice experiments (Chandran pg 3217, subsections “Patients and clinical
protocol” and “Adoptive transfer into NSG mice”). Chandran teaches intravenous infusion into patients
after they have had a lymphodepleting regimen (Chandran pg 3217 subsection “Patients and clinical
protocol”). Chandran teaches that IL15 is necessary for engraftment of CD8+ T-cells in the mouse model
of experimentation (pg 3222 right column lines 7-8).
Claims 5, 20 and 36 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 5 and 14 of U.S. Patent No. 8784825B2 referred to as Taiga in view of Hann
and in view of Chandran. This rejection is maintained. 
As discussed above, instant claim 1 is not patentably distinct over Taiga claims 1-6 and 8 in view
of Chandran. Claim 1 is drawn to a composition. 
Regarding claim 5 of the instant application, the patented claims are to a composition that comprises a MYC fusion protein and (an) immune cell(s) from a donor with cancer. Claim 5 of Taiga is similarly drawn. A comparison between the sequences is as below:

    PNG
    media_image4.png
    583
    814
    media_image4.png
    Greyscale

The claimed structures differ in length of structure and the fusion protein of the instant
application (SEQ ID NO:1) has a missing amino acid sequences as shown in the box above. Hann
teaches of the transcription response to different c-Myc proteins (title). Two specific Myc isoforms are
discussed in the forms of c-Myc 1 and c-Myc 2 (abstract). While both of the c-Myc proteins can induce
cellular growth, it is taught by Hann that c-MYC 1 overexpression (sequence of Taiga SEQ ID NO: 2 or
NP_002458.2), but not c-Myc 2 (sequence of instant app SEQ ID NO:1 or P01106.1) overexpression,
significantly inhibits cell growth (abstract). In specific, Hann teaches that both of the c-Myc proteins
have the same carboxy-terminal domain, differences in function have to arise from the amino termini
(N-terminus) or at the beginning of the amino acid sequence.
Thus, it would be obvious to a person having ordinary skill in the art to take the claimed
invention from Taiga and use a known substitution in the prior art to arrive at the fusion protein of in
the instant application. For the purposes of cellular proliferation, it was found that the sequence used in
the application would merely be substituting an isoform for another. The exemplary parts (TAT, V5,
6XHis and MYC) of the MYC fusion proteins descripted in Taiga Example 2 were found in the case of the
instant app. The parts of the sequence that differ between SEQ ID NO: 1 of the instant application and
sequence of Taiga was in the sequences found in Taiga as amino acid sequence 11-27 which is
accounted for in Hann. One would be motivated to modify the art as discussed above to avoid the
problem of having c-MYC 1 overexpression which causes inhibition of cellular growth which could
happen if using the invention of Taiga.
Regarding claim 20 of the instant application, as discussed above Hann and Taiga teaches the
benefits of using SEQ ID NO:1 of the instant application and Chandran teaches treating cancer using an
adoptive cell therapy that is modified for a tumor-specific antigen.
Regarding claim 36 of the instant application, Chandran teaches MYC expressing T-cells were
persistence in adoptive T-cell therapy. Chandran concludes that preinfusion expression levels of IL7R
and c-Myc by CD8+ T effector clones predict their level of persistence after adoptive transfer (Chandran,
pg 3222 left column second paragraph). Thus, in the optimal use of the compound of Taiga with the
adoptive T cell therapy of Chandran would embody addition of the MYC fusion protein of Taiga before
the adoptive transfer in an in vitro setting. As discussed above it would be obvious to combine the
references and it would be obvious to use SEQ ID NO:1 of the instant application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claims 1-6 and 8 of U.S. Patent No. 8784825B2 referred to as Taiga in view of Chandran further in
view of deLeeuw. This rejection is maintained.
Regarding claim 10 of the instant application, the claim is directed to use of the composition of
claim 8 wherein the lymphocytes have a CD8+CD25+ or a CD4+CD25+ signature. As discussed above, the
composition of Taiga is not drawn to immune cells and does not discuss expression signatures on
immune cells. Chandran teaches use of tumor targeting-T-cells for use in treating cancer. DeLeeuw
teaches CD4+ CD25+ and CD8 + and CD25+ FoxP3+ TIL T-cells are associated with a strong positive
association with patient survival (in human ovarian cancer) (abstract). Given the prior art it would be
obvious to a person having ordinary skill in the art to take the composition of claim 1 in Taiga to enhance
TILs that have the CD8+CD25+ or CD4+ CD25+ signature as taught in deLeeuw. One would be motivated
to do so because use of these cells could increase patient survival (DeLeeuw abstract).

US 8828723

Claims 1-2, 6, 8, 11-13, 15, 18, 21, 24, 27, 33-34, 37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8828723 in view of Chandran. These rejections have been modified from arguments.
The patented claims are directed to a method of culturing immune cells with a similar MYC polypeptide to that of the instant claims. The differences between the patented composition used in the method and the instant application composition is that the instant claims are directed to primary immune cells from a donor having a solid tumor instead of a generic immune cell and the immune cells are not said to be reactive against a tumor specific antigen. Patent claim 13 teaches that this antigenic moiety can be derived from a neoplastic cell. However, a neoplastic cell is not necessarily from a tumor. Thus, the composition used in the claim method of patent ‘723 does not teach a primary immune cell from a donor having a solid tumor. 
Chandran shares many similarities with that of the instant application as described above. Chandran teaches long-term persistence of ex vivo-expanded melanocyte differentiation antigen (MDA)-specific CD8+ effector clones in patients with refractory metastatic melanoma after adoptive T-cell transfer. Chandran reports that T-cell clones that expressed the IL7 receptor (IL-7R) and c-Myc were more likely to persist longer after adoptive transfer to patients. (See Chandran abstract).
Given the prior art it would be obvious to use the claimed composition as it is taught by the patented claims and Chandran. Chandran teaches that persistence of T-cells leads to higher rates effector-to-memory transition of antigen-specific T effector cells. One would be motivated to combine these references to form this composition as it would lead to a population of cells that can be used in an adoptive therapy which can be used to repopulate the host immune system with antigen-specific T cells that can mediate potent effector function, yet establish long-term memory. 
Regarding instant claim 2, Chandran teaches that primary cells can come from refractory metastatic melanoma. 
Regarding instant claim 6, Chandran teaches that CD8+ T-cells that had melanocyte differentiation antigen specificity has been used to treat cancer in patients with refractory melanoma. 
Regarding instant claim 8, the patented claims teach that the method can use one or more immune cells that can comprise T cells (patented claim 5) and/or B cells (claim 6). Chandran also teaches using T cells as discussed above. 
Regarding instant claim 11, Chandran teaches that the CD8+ T-cells can have MART specificity. Chandran teaches that these specific antigens were on CD8+ T effector cells and were identifiable using immunohistochemistry. (See Chandran pg 3217 1st col. 1 parag.).
Regarding instant claim 12, the patent claims discuss a composition within the patented method. Chandran teaches that a composition used in the patent claimed methods can be used in a method for treating melanoma. 
Regarding instant claim 13, Chandran teaches a method of using MART-specific CD8+ T effector clones by high-throughput in vitro sensitization and limiting dilution cloning from a single patient with metastatic melanoma. (See Chandran pg 3222 1st col. lines 27-31). Chandran also teaches that human-tumor specific T effector clones were capable of engraftment into immunodeficient mice. (Chandran abstract). 
Regarding instant claim 15, Chandran teaches that the tumor specific CD8+ T effector clones came from a patient having refractory metastatic melanoma. 
Regarding claims 18 and 33 of the instant application, Chandran teaches MYC expressing T-cells
were persistence in adoptive T-cell therapy. Chandran concludes that preinfusion expression levels of
IL7R and c-Myc by CD8+ T effector clones predict their level of persistence after adoptive transfer
(Chandran, pg 3222 left column second paragraph). Thus, in the optimal use of the compound of patented claims with the adoptive T cell therapy of Chandran would embody addition of the MYC fusion protein of patented claims before the adoptive transfer in an in vitro setting.
Regarding instant claims 21, 24, 34, 37 and 40 of the instant application, Chandran teaches modified T-cells that have antitumor effect on melanoma in adoptive cell therapy.
Regarding instant claim 27, Chandran teaches an adoptive immune cell therapy in a human and mice experiments (Chandran pg 3217, subsections “Patients and clinical protocol” and “Adoptive transfer into NSG mice”). Chandran teaches intravenous infusion into patients after they have had a lymphodepleting regimen (Chandran pg 3217 subsection “Patients and clinical protocol”). Chandran teaches that IL15 is necessary for engraftment of CD8+ T-cells in the mouse model of experimentation (pg 3222 right column lines 7-8).
Claims 5, 20, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 8828723 referred to as Taiga’723 in view of Chandran and further in view of Hann. This rejection has been maintained.
Claims 5, 20, and 36 rely on different claims. Claim 5 depends on claim 1, claim 20 depends on
claim 12, and claim 36 depends on claim 33. The composition of claim 1, the method of claim 20, and
the method of claim 33 do not discuss use of a specific MYC fusion protein. A new source was used to
show obviousness of SEQ ID NO:1 from the instant claims over SEQ ID NO:2 of Taiga’723. US8828723
(Taiga’723) is a continuation of US8784825 (Taiga). Both use the same sequence (SEQ ID NO:2
respectively in each patent). As shown above in the Double patenting rejection of Taiga, the sequence of
Taiga’723 would have same similarities and the same differences as that of Taiga compared to the
instant claimed sequence. Taiga’723 teaches use of NP_002458.2 as part of their MYC fusion protein. As
shown above in the rejection of claim 5 and the non-statutory double patenting rejection, the resulting
difference between the sequence of Taiga (same as Taiga’723) and that of the instant application was at
the N-terminus of the MYC sequence.
In specific, Hann teaches that both of the c-Myc proteins have the same carboxy-terminal
domain, differences in function have to arise from the amino termini (N-terminus) or at the beginning of
the amino acid sequences. Hann teaches of the transcription response to different c-Myc proteins (title).
Two specific Myc isoforms are discussed in the forms of c-Myc 1 and c-Myc 2 (abstract). While both of
the c-Myc proteins can induce cellular growth, it is taught by Hann that c-MYC 1 overexpression
(sequence of Taiga SEQ ID NO: 2 or NP_002458.2), but not c-Myc 2 (sequence of instant app SEQ ID
NO:1 or P01106.1) overexpression, significantly inhibits cell growth (abstract).
Therefore, it would be obvious to a person having ordinary skill in the art to take the claimed
invention from Taiga’723 and use a known substitution in the prior art to arrive at the fusion protein of
in the instant application. For the purposes of cellular proliferation, it was found that the sequence used
in the application would merely be substitution of one known isoform for another. The exemplary parts
(TAT, V5, 6XHis and MYC) of the MYC fusion proteins descripted in Taiga’723 Example 2 were found in
the case of the instant app. The parts of the sequence that differ between SEQ ID NO: 1 of the instant
application and sequence of Taiga’723 were in the 11-27 sequence structure which is accounted for in
Hann. One would be motivated to modify the art as discussed above to avoid the problem of having c-
MYC 1 overexpression which causes inhibition of cellular growth as taught in Hann which could happen
using the invention of Taiga’723.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claims 1-13 of U.S. Patent No. 8828723 in view of Chandran further in view of deLeeuw. This rejection is maintained. 
Regarding claim 10 of the instant application, the claim is directed to use of the composition of
claim 8 wherein the lymphocytes have a CD8+CD25+ or a CD4+CD25+ signature. As discussed above, the
method of patent ‘723 is not drawn to donor immune cells that are reactive against a tumor specific
antigen and does not discuss expression signatures on immune cells. Chandran teaches use of tumor
targeting-T-cells for use in treating cancer. DeLeeuw teaches CD4+ CD25+ and CD8 + and CD25+ FoxP3+
TIL T-cells are associated with a strong positive association with patient survival (in human ovarian
cancer) (abstract). Given the prior art, it would be obvious to a person having ordinary skill in the art to
take the composition patent ’723 to enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature as
taught in deLeeuw. One would be motivated to do so because use of these cells could increase patient
survival (DeLeeuw abstract).
Chandran teaches a method of treating cancer that involves a composition of immune cells with
a detectable moiety. This composition was specific for a tumor-specific antigen in the form of gp100 or
MART-1. (See Chandran abstract). Chandran teaches that these specific antigens were on CD8+ T
effector cells and were identifiable using immunohistochemistry. (See Chandran pg 3217 1st col. 1
parag.) Chandran teaches that treatment using these cells that expressed MYC and had a homogeneous
clone population lead to an effector-to-memory transition. (See Chandran abstract). Chandran teaches that this transition is a central pursuit in the adoptive immunotherapy of cancer. (See Chandran pg 3216
1st col. 1st parag.)
It would be obvious to a person having skill in the art to create a composition of immune cells
with a MYC fusion protein and a detectable moiety. Combining the compositions of patent ’723 with a
homogenized cell population from Chandran would result in a composition that could be used in an
adoptive cell therapy. Chandran teaches that a homogenized T-cell population with expression of MYC
would lead to persistent cells that could exhibit effector-to-memory transition. Chandran teaches that
this transition would lead to a more effective and desirable adoptive therapy. One would appreciate in
the art that a homogenized cell population would need to have a detectable moiety to be characterized
as homogenized.

US 9775897

Claims 1-2, 6, 8, 11-13, 15, 18, 21, 24, 27, 33-34, 37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of U.S. Patent No. 9775897 in view of Chandran. Although the claims at issue are not identical, they are not patentably distinct from each other. These rejections have been modified from arguments. 
The patented claims are directed to a method of enhancing an immune response comprising using a Myc fusion protein similar to that of the instant application and can include a primary cell (see patent claims 12). The term “enhance” is believed to be defined by increasing or decreasing the expression of MYC. (See “Summary of the Invention” 1st and 2nd paragraphs). The patented claims differ from the instant claims in that the primary cells are not isolated from a subject having a tumor and instead the MYC fusion peptide is giving to an individual (in vivo) instead of given to isolated cells (in vitro) and embodiment of increasing MYC expression is exclusively used in the instant claims.  
Chandran discusses that the optimal T-cell attributes for adoptive cancer immunotherapy are unclear. (See Chandran abstract). Chandran teaches that this knowledge would greatly influence the field of adoptive immunotherapy. Chandran teaches that the optimal T-cell attributes would allow for the repopulation of the host immune system with antigen-specific T cells that can mediate potent effector function and establish long-term memory. (See Chandran 1st sentence of “Introduction”). Chandran discusses that certain characterized cell traits allow for the long-term persistence of ex-vivo—expanded melanocytes differentiation antigen (MDA) specific CD8+ T effector clones in patients with refractory metastatic melanoma after adoptive T-cell transfer. (See pg 3216 2nd col. 3rd sentence). Chandran further studies these results using highly homogeneous clone populations from these preparations to form a comparative transcriptional profiling to define pre-infusion molecular attributes that can be ascribed to effector-to-memory transition. (See Chandran abstract). Chandran teaches that it was from the expression of IL-7R and c-Myc were the predictive markers associated with these traits of long-term memory function. (See Chandran abstract). 
	Thus, given the prior art it would be obvious to take the patented claimed invention and combine it with the work Chandran.  Chandran teaches that persistence of T-cells leads to higher rates effector-to-memory transition of antigen-specific T effector cells. One would be motivated to combine the Chandran reference and the patented invention to form this composition as it would lead to a population of cells that can be used in an adoptive therapy which can be used to repopulation the host immune system with antigen-specific T cells that can mediate potent effector function, yet establish long-term memory. 
Regarding instant claim 2, Chandran teaches that primary cells can come from refractory metastatic melanoma. 
Regarding instant claim 6, Chandran teaches that CD8+ T-cells that had melanocyte differentiation antigen specificity has been used to treat cancer in patients with refractory melanoma. 
Regarding instant claim 8, the patented claims teach that the method can use one or more immune cells that can comprise a primary lymphocyte (patents claim 12).  Chandran also teaches using T cells as discussed above. 
Regarding instant claim 11, Chandran teaches that the CD8+ T-cells can have MART specificity. Chandran teaches that these specific antigens were on CD8+ T effector cells and were identifiable using immunohistochemistry. (See Chandran pg 3217 1st col. 1 parag.). 
Regarding instant claim 12, the patent claims discuss the Myc fusion protein composition that is used in patented method. Chandran teaches that a composition used in the patent claimed methods can be used in a method for treating melanoma. See above obviousness statement. 
Regarding instant claim 13, Chandran teaches a method of using MART-specific CD8+ T effector clones by high-throughput in vitro sensitization and limiting dilution cloning from a single patient with metastatic melanoma. (See Chandran pg 3222 1st col. lines 27-31). Chandran also teaches that human-tumor specific T effector clones were capable of engraftment into immunodeficient mice. (Chandran abstract). 
Regarding instant claim 15, Chandran teaches that the tumor specific CD8+ T effector clones came from a patient having refractory metastatic melanoma. 
Regarding claims 18 and 33 of the instant application, Chandran teaches MYC expressing T-cells
were persistence in adoptive T-cell therapy. Chandran concludes that preinfusion expression levels of
IL7R and c-Myc by CD8+ T effector clones predict their level of persistence after adoptive transfer
(Chandran, pg 3222 left column second paragraph). Thus, in the optimal use of the compound of patented claims with the adoptive T cell therapy of Chandran would embody addition of the MYC fusion protein of patented claims before the adoptive transfer in an in vitro setting.
Regarding instant claims 21, 24, 34, 37 and 40 of the instant application, Chandran teaches modified T-cells that have antitumor effect on melanoma in adoptive cell therapy. 
Regarding instant claim 27, Chandran teaches an adoptive immune cell therapy in a human and mice experiments (Chandran pg 3217, subsections “Patients and clinical protocol” and “Adoptive transfer into NSG mice”). Chandran teaches intravenous infusion into patients after they have had a lymphodepleting regimen (Chandran pg 3217 subsection “Patients and clinical protocol”). Chandran teaches that IL15 is necessary for engraftment of CD8+ T-cells in the mouse model of experimentation (pg 3222 right column lines 7-8).
Claims 5, 20 and 36 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 1-6 and 9-12 of U.S. Patent No. 9775897 referred to as Taiga’897 in view of
Hann. This rejection is maintained.
Regarding claims 5, 20, and 36, these claims are directed to SEQ ID NO:1 of the instant
application. US9775897 (Taiga’897) is a continuation of US8784825 (Taiga) both use the same sequence
(SEQ ID NO:2 respectively in each patent). As shown above in the Double patenting rejection of Taiga,
the sequences share the same similarities and the same differences.
Therefore, it would be obvious to a person having ordinary skill in the art to take the claimed
invention from Taiga’897 and use a known substitution in the prior art to arrive at the fusion protein of
in the instant application. For the purposes of cellular proliferation, it was found that the sequence used
in the application would merely be routine optimization. The exemplary parts (TAT, V5, 6XHis and MYC)
of the MYC fusion proteins descripted in Taiga’897 Example 2 were found in the case of the instant app.
The parts of the sequence that differ between SEQ ID NO: 1 of the instant application and sequence of
Taiga’897 were in the sequences found in Taiga’897 as amino acid sequence 11-27 which is accounted
for in Hann. One would be motivated to modify the art as discussed above to avoid the problem of having c-MYC 1 overexpression which causes inhibition of cellular growth as taught in Hann which could
happen using the invention of Taiga’897.
Regarding claim 20 of the instant application, Chandran teaches treating cancer using an
adoptive cell therapy that is modified for a tumor-specific antigen (abstract).
Regarding claim 36 of the instant application, Chandran teaches MYC expressing T-cells were
persistence in adoptive T-cell therapy. Chandran concludes that preinfusion expression levels of IL7R
and c-Myc by CD8+ T effector clones predict their level of persistence after adoptive transfer (Chandran,
pg 3222 left column second paragraph). Thus, in the optimal use of the compound of Taiga with the
adoptive T cell therapy of Chandran would embody addition of the MYC fusion protein of Taiga before
the adoptive transfer in an in vitro setting. As discussed above it would be obvious to combine the
references and it would be obvious to use SEQ ID NO:1 of the instant application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claims 1-6 and 9-12 of U.S. Patent No. 9775897 referred to as Taiga’897 in view of Chandran
further in view of deLeeuw. This rejection is maintained. 
Regarding claim 10 of the instant application, the claim is directed to use of the composition of
claim 8 wherein the lymphocytes have a CD8+CD25+ or a CD4+CD25+ signature. As discussed above, the
method of Taiga’723 is not drawn to donor immune cells that are reactive against a tumor specific
antigen and does not discuss expression signatures on immune cells. Chandran teaches use of tumor
targeting-T-cells for use in treating cancer. DeLeeuw teaches CD4+ CD25+ and CD8 + and CD25+ FoxP3+
TIL T-cells are associated with a strong positive association with patient survival (in human ovarian
cancer) (abstract). Given the prior art it would be obvious to a person having ordinary skill in the art to
take the composition in Taiga’897 to enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature as
taught in deLeeuw. One would be motivated to do so because use of these cells could increase patient
survival (DeLeeuw abstract).

17/093440

Claims 1-2, 5-6, 8, 33, 34, 36, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/093440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This rejection has been modified upon further consideration. 
	The copending claims share overlapping scope with the instant claims. The copending claims describe a method of preparing modified immune cells for melanoma therapy comprising contacting one or more immune cells in vitro with a MYC fusion polypeptide that has  a protein transduction domain and MYC polypeptide sequence. The immune cells are from a donor that has been exposed to one or more tumor antigens and are reactive to a tumor-specific antigen. These cells can be derived from primary immune cells isolated from a subject having melanoma. These copending claims directly read on the scope of the instant claims. The method of the copending claims directly reads on instant claim 33 as the methods are share overlapping scope. Melanoma is a species of cancer and the species anticipates a genus. Instant claim 33 has the same method steps of contacting one or more immune cells in vitro with a MYC fusion polypeptide wherein the immune cells are from a donor that has been exposed to one or more antigens. The copending method also reads on the instant claimed composition of claim 1. The composition requirements are met when the MYC fusion peptide is combined with the one or more primary immune cells isolated from a donor subject that has a solid tumor (in this case melanoma). 
Regarding claims 1 and 2 of the instant application, the reference app ’440 claim 21 teaches a
MYC fusion protein with immune cells that are reactive to a tumor-specific antigen for the treatment of
melanoma. Claim 22 of the reference app’ 440 also teaches that these immune cells are derived from
primary immune cells having melanoma. “Melanoma” reads on “cancer”.
Regarding claim 5 of the instant application, the sequence in the instant application called SEQ
ID NO:1 is the same sequence as used in claim 34 of the reference app’440 as SEQ ID NO:1 see the
alignment below

    PNG
    media_image5.png
    636
    779
    media_image5.png
    Greyscale

Regarding instant claim 6 of the instant application, the reference app’440 teaches that the method of claim 20 includes cells that are reactive to melanoma which is a solid tumor (see claim 36-37) and that the immune cells can be lymphocytes (claim 39).
Regarding instant claim 8 of the instant application, as described above the cells of the referenceapp’440 can be lymphocytes and claim 40 further defines use of lymphocytes to be a T cell, B cell, or a NK cell.
	Regarding instant claim 33, copending claim 21 is a species of this claim. The only notable difference is between the copending claims referring to melanoma which is a species of cancer. The species anticipates a genus. 
	Regarding instant claim 34, copending claim 22 teaches that the modified immune cells are derived from primary immune cells isolated from a subject having melanoma which reads on modified immune cells are derived from primary immune cells isolated from a subject having cancer. 
	Regarding instant claim 36, the MYC fusion protein containing SEQ ID NO: 1 of the instant claims is the same as that of the copending claims as described above in the claim rejection of claim 5. 
	Regarding instant claim 37, copending claim 40 discusses that the one or more lymphocytes comprise a T cell, a B cell, a NK cell or any combination thereof. Copending claims 36 and 37 teach that the modified immune cells of the copending app can have anti-tumor activity, in specific towards melanoma. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct
claims have not in fact been patented.
	Claims 10 is provisionally rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 21-40 of copending Application No. 17093440 in view of deLeeuw. This rejection is maintained. 
Regarding claim 10 of the instant application, the claim is directed to use of the composition of
wherein the lymphocytes have a CD8+CD25+ or a CD4+CD25+ signature. As discussed above, the
method of reference app’440 is not drawn to donor immune cells with particular expression signatures.
DeLeeuw teaches CD4+ CD25+ and CD8 + and CD25+ FoxP3+ TIL T-cells are associated with a strong
positive association with patient survival (in human ovarian cancer) (abstract). Given the prior art it
would be obvious to a person having ordinary skill in the art to take the method of the reference
app’440 to enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature as taught in deLeeuw. One
would be motivated to do so because use of these cells could increase patient survival (DeLeeuw
abstract).
This is a provisional nonstatutory double patenting rejection.
Claims 11-13, 15, 20-21, 24, 27, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17093440 in view of Chandran. This rejection has been modified upon further consideration from the original to add more claims. 
	As discussed above there is significant overlap between the copending claims and the instant claims. The main differences in the claims are the methods of administering the composition of the instant claim for the treatment of cancer. The copending claims do not teach this. 
	Chandran teaches that immune cells that have been exposed to a tumor antigen can be used in the treatment of cancer as an adoptive therapy. Chandran teaches that administering these cells can elicit a durable antitumor response in some patients with cancer. (Chandran abstract). 
	Given the prior art it would be obvious to one having ordinary skill in the art to use the cells of the copending claims as an adoptive therapy. One would be motivated to do so because Chandran teaches that administering cells in an adoptive therapy can elicit durable antitumor responses in some patients with cancer. 
Regarding claim 11, Chandran teaches use of gp100 or MART-1 specific T-cells that were
identified using immunohistochemistry and isolated for use in adoptive cell therapy (pg 3217 Patients
and clinical protocol subsection).
	Regarding instant claim 12, the copending claims teach the composition for a method of preparing modified immune cells for melanoma therapy. Chandran teaches administering immune cells that have been exposed to one or more tumor antigens and teaches that expression of MYC may lead to more persistent cell therapy. (See Chandran abstract). 
	Regarding instant claim 13, copending claim 22 teaches that one or more modified immune cells are derived from primary immune cells isolated from a subject having melanoma. 
	Regarding instant claim 15, the copending claims are specific towards melanoma. 
	Regarding instant claim 20, as discussed above in the rejection of instant claim 5 the same sequence is used in the MYC-fusion peptide of the instant claims and the copending claims. 
	Regarding instant claim 21, copending claims 36-40 teach that the immune cells have antitumor activity again cancer cells in the subject, the one or more modified immune cells comprise one or more lymphocytes and that the one or more modified cells comprise one or more anergic immune cells.
	Regarding instant claim 24, as discussed above the copending claims teach that the immune cells can comprise a T cell, a B cell, a NK cell or any combination hereof. 
	Regarding instant claim 27, copending claim 22 teaches that the method of preparing modified immune cells can comprise isolating the primary immune cells from a donor having melanoma. Chandran teaches that in the murine experimentation the cells were administered via tail vein injection (intravenously and intraperitoneal). (See Chandran “Adoptive transfer into NSG mice”). Chandran also teaches that before clone infusion in human patients were lymphoablated with a nonmyeloablative lymphodepleting regime. (See Chandran “Patients and clinical protocol”). 
Regarding claim 40 of the instant application, the reference app’440 doesn’t describe use of
adoptive cell therapy. Chandran describes use adoptive cell therapy. (See Chandran abstract). The
teachings of Chandran of administering a T-cell trained to attack melanoma reads on the claims of
reference app’440. Chandran teaches that expression of MYC is beneficial in adoptive cell therapy. Thus,
it would be obvious that use of the MYC fusion protein would make an adoptive therapy more efficacious. One would be motivated to combine these methods because expression of MYC has been
shown to predict the long-term perseverance of cells.
	This is a provisional nonstatutory double patenting rejection.

16/742150

Claims 1-2, 6, 8, 11-13, 15, 18, 21, 24, 27, 33-34, 37, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-33 of copending Application No. 16/742150 in view of Chandran. This rejection has been modified from arguments to have a new ground of rejection. 
	The copending claims are drawn to a method of increasing one or more of activation, survival, or proliferation of the one or more immune cells by providing a fusion peptide to one or more immune cells in vitro wherein the fusion peptide comprises a transporter peptide sequence and a MYC polypeptide sequence. Within the copending method, a similar MYC fusion peptide is used on immune cells. The copending method does not teach:
Primary cells isolated from a donor having a tumor
A method for increasing the efficacy of adoptive cell therapy
A method for treating cancer
Chandran teaches a method of treating cancer using primary T cells derived from a patient having melanoma in an adoptive cell therapy. Chandran teaches that expression of MYC can lead to an adoptive therapy that is more likely to persist longer after adoptive transfer to patients. 
Thus, given the prior art it would be obvious to take the copending claimed invention and combine it with the work Chandran. One would be motivated to do so as Chandran teaches that adoptive cell therapy can elicit durable antitumor responses in patients with cancer and the expression of c-Myc would allow a patient to have an adoptive cell therapy that is more likely to persist longer after the adoptive transfer to patients. 
Regarding instant claims 1 and 2, the copending method discusses using a MYC fusion peptide similar to that of the claimed invention. Chandran teaches the use of primary T-cells isolated from a patient having melanoma. 
Regarding instant claims 6 and 8, Chandran teaches the adoptive therapy for melanoma with T-cells which are a species of lymphocytes. It is noted that a species predicts a genus from its relationship to the genus.
Regarding instant claim 11, Chandran teaches use of gp100 or MART-1 specific T-cells that were
identified using immunohistochemistry and isolated for use in adoptive cell therapy (pg 3217 Patients
and clinical protocol subsection).
	Regarding instant claim 12, copending claim 21 contains a method of culturing immune cells to increase proliferation, activation or survival. Chandran teaches using T-cells for a method of treating cancer by administering T-cells to a patient. Chandran teaches using primary T-cells isolated from a donor having a tumor. 
	Regarding instant claim 13, Chandran teaches using immune cells isolated from a separate donor subject having the same type of cancer. (See Chandran “Introduction”)
	Regarding instant claim 15, Chandran teaches using a T-cell isolated from a patient having metastatic melanoma. (See “Introduction”). 
	Regarding instant claim 18, the combination of reference can teach ex vivo (in vitro) expansion of cells using the MYC fusion peptide of the copending claims and primary T-cells from a donor having melanoma from Chandran. 
	Regarding instant claim 21, Chandran teaches that T-cells isolated from a donor having melanoma have antitumor against melanoma cells. (See Chandran “Introduction”). 
	Regarding instant claim 24, the copending claims teach that the copending method can be used on T-cells and B-cells. 
Regarding instant claim 27, Chandran teaches an adoptive immune cell therapy in a human and mice experiments (Chandran pg 3217, subsections “Patients and clinical protocol” and “Adoptive transfer into NSG mice”). Chandran teaches intravenous infusion into patients after they have had a lymphodepleting regimen (Chandran pg 3217 subsection “Patients and clinical protocol”). Chandran teaches that IL15 is necessary for engraftment of CD8+ T-cells in the mouse model of experimentation (pg 3222 right column lines 7-8).
Regarding instant claim 33, the copending method of claim 21 has a similar method of providing a MYC fusion peptide to one or more immune cells in vitro that have been exposed to an antigen. Chandran teaches that these cells can be primary cells from a donor. 
Regarding instant claim 34, Chandran teaches using immune cells derived from primary immune cells isolated from a subject having cancer. Chandran teaches ex vivo expansion of primary immune cells. The combination of references would make it obvious to modify the immune cells using a MYC fusion peptide. 
Regarding instant claim 37, Chandran and the copending claims teach using T-cells.
Regarding instant claim 40, Chandran teaches adoptive T cell therapy using a primary T-cell from a patient having melanoma. Copending claim 21 teaches of enhancing the activation, survival, or proliferation of immune cells by administering a MYC polypeptide. Chandran teaches that these enhanced effects would lead to effector to memory transition of the engrafted T-cells leading to a more efficacious adoptive cell therapy. (See Chandran abstract and “Introduction”). 
This is a provisional nonstatutory double patenting rejection.
Claims 5, 20, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-32 of copending Application No. 16/742150 in view of Chandran and in view of Hann. This rejection has been modified upon further considerations.
As it is discussed above, the copending claims in combination with Chandran teach the methods and compositions of claims 1, 12 and 33. Copending claim 29 teaches Formula (I) of the instant application. Copending application is a CON of US8784825 (Taiga) and contains the same polypeptide sequences as the double patenting rejections above. The copending application does not teach the instant claimed sequence of SEQ ID NO:1. As shown above in the Double patenting rejection of Taiga, the sequences share the same similarities and the same differences.
In specific, Hann teaches that both of the c-Myc proteins have the same carboxy-terminal
Domain. Hann teaches that the differences in function have to arise from the amino termini (N-terminus) or at the beginning of the amino acid sequence. Hann teaches of the transcription response to different c-Myc proteins (title). Two specific Myc isoforms are discussed in the forms of c-Myc 1 and c-Myc 2 (abstract). While both of the c-Myc proteins can induce cellular growth, it is taught by Hann that c-MYC 1 overexpression (sequence of Taiga SEQ ID NO: 2 or NP_002458.2), but not c-Myc 2 (sequence of instant app SEQ ID NO:1 or P01106.1) overexpression, significantly inhibits cell growth (abstract).
It would be obvious to a person having ordinary skill in the art to take the claimed
invention from the copending claims and use a known substitution in the prior art to arrive at the fusion protein of in the instant application in combination with the methods and compositions taught in Chandran. It is noted to fully define what the MYC peptide is information about the sequences must be pulled from the specifications of the copending application.  One would be motivated to use the sequence of the instant application as it is taught in Hann that this isoform of Myc does not suffer from the same growth inhibition upon overexpression as the other isoform. See 103 rejection above. 
This is a provisional nonstatutory double patenting rejection.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 21-32 of copending Application No. 16/742150 and Chandran in view of deLeeuw.  This new ground of rejection is necessitated by the applicants’ arguments.
Regarding claim 10 of the instant application, the claim is directed to use of the composition of
claim 8 wherein the lymphocytes have a CD8+CD25+ or a CD4+CD25+ signature. As discussed above, the
composition of the reference app’150 does not discuss expression signatures on immune cells.
Chandran teaches use of tumor targeting-T-cells for use in treating cancer. DeLeeuw teaches CD4+
CD25+ and CD8 + and CD25+ FoxP3+ TIL T-cells are associated with a strong positive association with
patient survival (in human ovarian cancer) (abstract). Given the prior art it would be obvious to a person
having ordinary skill in the art to take the composition from the method of the reference app’150 to
enhance TILs that have the CD8+CD25+ or CD4+ CD25+ signature as taught in deLeeuw. One would be
motivated to do so because use of these cells could increase patient survival (DeLeeuw abstract).
This is a provisional nonstatutory double patenting rejection.

US 10149898

Claims 1-2, 5, 6, 8, 12-13, 15, 18, 20, 21, 24, 27, 33, 34, 36-37, and 40 are rejected on the
ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.
10149898. Although the claims at issue are not identical, they are not patentably distinct from each
other. This rejection has been maintained.
While the scope of the patented claims is different from instant claims, the patented claims anticipate the instant claims. The patented claims discuss a method of treating melanoma by administering modified immune cells to a subject in need thereof. These cells have been modified using the MYC fusion peptide, the cells are reactive to a tumor-specific antigen, and the cells are derived from primary immune cells isolated from a donor subject having a melanoma. The patented claims have embodiments that the donor subject and the recipient subject are the same or different, the modified cells are prepared in vitro with an optional expanding method step, the MYC fusion peptide has a TAT protein transduction sequence, the modified cells have anti-tumor activity against melanoma, the modified immune cells can be a T cell, a B cell, a NK cell or any combination thereof, an isolation step, the administration can be intravenous, intraperitoneal, subcutaneous, intramuscular, or intertumoral, a method step involving lymphodepleting a subject prior to administration, melanoma is metastatic, and the subject can be human or another animal. The patent method reads on the instant claim composition as all the components: the MYC fusion peptide and primary immune cells isolated from a donor. The patent method also reads on the method of claim 12 as melanoma reads on cancer and the steps of the method are the same. The patent method also reads on claim 33 as the process of getting the modified cells of the instant application is described in a variety of patent method steps. 
Regarding claims 1, 2, 5, 12, 13, 15, 20, 33-34 and 36 of the instant application, US’898 teaches
the use of a MYC fusion protein of the same sequence as SEQ ID NO:1 in the instant application (claims
5, 20 and 36 of the instant app), modified immune cells that are reactive to a tumor-specific antigen,
and wherein the cells are derived from primary immune cells isolated from a donor having melanoma (claim 1 of US’898). 
Regarding claims 6 and 8, 24, and 37 of the instant application, US’898 teaches that the cells can
be a T cell, B cell, and a NK cell which are specific embodiments of lymphocytes (US’898 claim 8). As
discussed above the cells are used for treatment of melanoma. Melanoma is an example of a solid
tumor.
Regarding claim 13 of the instant application, US’898 teaches that the primary immune cells are
derived from a donor having the same cancer (US’898 claim 1).
Regarding claim 18 of the instant application, US’898 teaches that the cells are prepared by
contacting the primary immune cells in vitro with the MYC fusion peptide following isolation (claim 4 of
US’898).
Regarding claim 21 of the instant application, US’898 teaches that the modified immune cells
have antitumor activity against melanoma cells in the recipient subject (claim 7 from reference
app’898).
Regarding claim 27 of the instant application, US’898 teaches that the immune cells can be
administered intravenously, intraperitoneally, subcutaneously, intramuscularly, or intratumorally (claim
10 in the reference app’898). US’898 also teaches lymphodepletion within the subject prior to
administration (claim 11 of US’898). US’898 also teaches that this method can be done in a human or
non-human animal (claim 13 of US’898).
Regarding claim 40 of the instant application, the instant claim is drawn to a method wherein
the step comprises administering to a subject the composition of claim 1. The intended use of increasing
the efficacy of adoptive cell therapy does not add structural elements to the claim. Claim 1 of the patent claims discusses administering a composition of the MYC-fusion protein with a tumor-specific, primary
immune cells.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 1-13 of U.S. Patent No. 10149898 in view of deLeeuw. This rejection has been maintained.
Regarding claim 10 of the instant application, the claim is directed to use of the composition of
claim 8 wherein the lymphocytes have a CD8+CD25+ or a CD4+CD25+ signature. The methods of US’898 does not discuss expression signatures on immune cells. DeLeeuw teaches CD4+ CD25+ and CD8 + and
CD25+ FoxP3+ TIL T-cells are associated with a strong positive association with patient survival (in
human ovarian cancer) (abstract). Given the prior art it would be obvious to a person having ordinary
skill in the art to take the composition from the method of the US’898 to enhance TILs that have the
CD8+CD25+ or CD4+ CD25+ signature as taught in deLeeuw. One would be motivated to do so because
use of these cells could increase patient survival (DeLeeuw abstract).
Claims 11 is rejected on the ground of nonstatutory double patenting as being unpatentable
over claim 1-13 of U.S. Patent No. 10149898 in view of Chandran. This rejection has been maintained.
Regarding claim 11, US’898 teaches a composition similar to that of claim one, as discussed
above. US’898 does not teach use of detectable moiety on the immune cells.
Chandran teaches use of gp100 or MART-1 specific T-cells that were identified using
immunohistochemistry and isolated for use in adoptive cell therapy (pg 3217 Patients and clinical
protocol subsection). Chandran teaches a similar composition to instant claim 1 with the exception of
the MYC fusion protein. Chandran teaches the need for MYC expression within the adoptive T-cells to
expand long-term persistent cells that are effective at establishing an effector to memory transition.
(See Chandran abstract). It would be obvious to use a combined method of Chandran and US’898. One
would be motivated to do so as using highly homogenous tumor-specific CD8+T effector clones has been effective in treating melanoma. One in the art would appreciate that homogeneity would need to be
measured or at least detected in a cell population.

US 10864259

Claims 1, 2, 5-6, 8, 10-13, 15, 20, 21, 24, 33-34, 36-37 and 40 are rejected on the ground of
nonstatutory double patenting as being unpatentable over claim 1-5 of U.S. Patent No. 10864259 in view of Chandran. Although the claims at issue are not identical, they are not patentably distinct from each other. This rejection has been modified from the original to include Chandran.
	The copending claims teach the composition of a MYC fusion peptide with one or more primary immune cells from a donor subject that has a melanoma tumor, wherein the one or more primary immune cells are reactive against a melanoma-specific antigen. The copending claims share substantial subject matter with the instant claims. The copending claims differ in that:
The copending claims is directed to a specific cancer, melanoma. 
The copending claims do not teach a method of treating cancer. 
The copending claims do not teach a method of preparing modified immune cells for cancer therapy. 
The copending claims do not teach a method for increasing the efficacy of adoptive cell therapy. 
Chandran teaches a method of treating cancer using primary T cells derived from a patient having melanoma in an adoptive cell therapy (See Chandran “Introduction”). Chandran teaches that expression of MYC can lead to an adoptive therapy that is more likely to persist longer after adoptive transfer to patients. 
Thus, given the prior art it would be obvious to take the copending claimed invention and combine it with the work Chandran. One would be motivated to do so as Chandran teaches that adoptive cell therapy can elicit durable antitumor responses in patients with cancer and the expression of c-Myc would allow a patient to have an adoptive cell therapy that is more likely to persist longer after the adoptive transfer to patients. 
Regarding claim 1 of the instant application, US’259 and the instant application, both refer to a
composition comprising a MYC peptide sequence and a transduction domain in conjunction with one or
more primary immune cells from a donor wherein the one or more primary immune cells are reactive
against a tumor specific antigen. US’259 is specific towards melanoma which is a species of solid tumor.
Regarding claim 2 of the instant application, US’259 specifies in specific that this composition is
reactive against melanoma.
Regarding claim 5, the sequence used by Claim 1 of US’259 matches that of SEQ ID NO:1 of the
instant application, see below.

    PNG
    media_image6.png
    504
    797
    media_image6.png
    Greyscale

Regarding claim 6, as mentioned above the claims of US’259 are directed to melanoma.
Melanoma is a type of solid tumor. The species anticipates the genus; melanoma anticipates solid tumor
cells.
Regarding claim 8 of the instant application, US’259 teaches that the composition can contain a
T-cell, a B-cell, a NK cell or any combination thereof (claim 3).
Regarding claim 10 of the instant application, US’259 teaches that the tumor infiltrating
lymphocyte of use in claim 4 can have a genetic signature of CD4+ or CD8+ with CD25+ signatures.
	Regarding instant claim 11, copending claim 1 discusses using primary cells that are reactive against a melanoma-specific antigen. 
Regarding claim 12 of the instant application, the patent claims teach of the instant claimed composition used in the method. Chandran teaches motivation to treat cancer using an adoptive cell therapy as it has been found that adoptive cell therapies can elicit durable antitumor responses. (See Chandran abstract). 
Regarding claim 13 of the instant application, US’259 teaches a composition of immune cells
from a donor having melanoma with antigens specific for melanoma. It would be obvious to a person
having ordinary skill in the art to take the composition of US’259 to treat the condition of melanoma.
Regarding claim 15 of the instant application, US’259 teaches melanoma.
Regarding claim 20 of the instant application, US’259 teaches the same composition for use in
claim 20.
Regarding claim 21 of the instant application, US’259 teaches that the modified immune cells
would be reactive against a melanoma-specific antigen. It is within the nature of immune cells to act
antagonistically upon expression of an antigen.
Regarding claim 24 of the instant application, US’259 teaches that the composition can contain T
cells, B cells, NK cells or any combination thereof. US’259 also discusses use of tumor infiltrating
lymphocytes that have a CD8+ or CD4+ with CD25+ signatures.
Regarding claim 33, as stated above the composition of US’259 is similar or the same as the
embodiment within the instant application. Acquiring donor cells implies that these cells would be
stored at least for a moment within in vivo conditions as this is a common practice within the art. The
composition would satisfy the method of preparing modified immune cells for cancer therapy as the
composition would cause the proliferation effect on the cells to occur once the cells are mixed with the
MYC fusion peptide. The method steps only involve making the composition. 
Regarding claim 34 of the instant application, US’259 uses cells derived from a donor with
melanoma.
Regarding claim 36, as discussed above in claims 5 and 20, the sequences used for the MYC
fusion peptides are the same.
Regarding claim 37 of the instant application, US’259 claims 3-5 discuss embodiments were the
modified immune cells comprise a T cell, a B cell, a NK cell or a combination thereof, the immune cells
comprises tumor-infiltrating lymphocyte, T cell receptor modified lymphocyte, or a chimeric antigen
receptor modified lymphocyte, or the immune cells are tumor infiltrating lymphocytes with a CD8+ or a
CD4+ with a CD25+ signature.
Regarding claim 40 of the instant application, claim 40 is directed to the method of
administering to the subject the composition of claim 1. Chandran teaches that this would be useful in the treatment of cancer, see above rejections. 

Response to Arguments

	Applicant’s arguments filed 05/18/2022 have been fully considered. 

Claim Rejections 

Arguments about U.S. patent 8784825
	The applicants argue that the cited combinations of references do not teach or suggest the claimed composition or methods and a person of ordinary skill in the art would not have been motivated to expose primary immune cells to MYC fusion proteins. The main arguments the applicants make are as follows in the applicant’s response page 10:
“Taiga teaches a combination of the MYC fusion protein with cancer vaccines”
Taiga does not teach immune cells “isolated from a donor subject that has a solid tumor”
Taiga focuses teachings on a “tumor vaccine”
Taiga does not teach increasing the survival of subjects with cancer. 
	As it is discussed above a TAT-MYC peptide is taught by Taiga. The arguments the applicants have submitted do not deny this. Taiga does teach a combination of the MYC fusion protein with cancer vaccines but the invention of Taiga also includes immune cells. While the 103 rejection, above, has been rewritten, it is noted that Taiga is still applicable as art.  To summarize: the purpose of the invention is to enhance immunological response to an antigen using a vaccine and a MYC fusion peptide to increase the viability of leukocytes (immune cells). (pg 6 col. 1 “Summary of Invention”). Viability is a very broad term. It is noted that the MYC fusion peptide has been taught to increase the lifespan of a T-cell and to increase cellular proliferation. (See Taiga pg 13 col. 15 2nd to last parag.). In respect to the applicant’s arguments that Taiga does not teach the isolated immune cells from a donor subject having a solid tumor, it is true that Taiga does not teach these cells. Taiga focuses teachings on tumor vaccine and Taiga does not teach increasing the survival of subjects with cancer are convincing. 
Chandran teaches using primary T-cells isolated from a donor having metastatic melanoma for the treatment of melanoma in other patients in an adoptive T-cell therapy. (See Chandran abstract and “Introduction”). Chandran teaches that is the purpose of their research to find the optimal T-cell attributes for adoptive cancer immunotherapy. (See Chandran abstract). Chandran teaches that these attributes would lead to repopulation of the host immune system with antigen-specific T-cells that can mediate potent effector function yet establish long-term memory. (See Chandran abstract). Chandran discovers that Myc expression is key to finding T-cells with these attributes. Thus, it would been obvious to use this TAT-MYC sequence taught by Taiga for the intended purpose to have a more efficacious adoptive cell therapy that would mediate potent effector function yet establish long-term memory. As it is shown above in the new rejection of these claims that it would be prima facie obvious to arrive at this composition for the treatment of cancer. The incorporation of Chandran into this rejection overcomes the arguments about Taiga’s silence to primary immune cells isolated by a donor having a solid tumor and a therapy increase the survival of subjects with cancer. Taiga teaches that adoptive therapies using primary T-cells can lead to a durable antitumor response in some patients. (See Chandran abstract). 

Teaching away from ‘825
The applicant’s argument, filed 05/18/22, in regards to the teaching away from Taiga found on pgs. 10-12 have been considered but they are not persuasive. 
The applicant’s argue that one having ordinary skill in the art with full awareness of the conventional wisdom at time of filing would not have been motivated to expose primary immune cells to a MYC fusion protein given teachings in the art that MYC is cytotoxic. The applicants then cite a new teaching from US application 2010/0233804 herein referred to as Zhou. The applicants direct the argument to primary cultures of stem cells with certain transcription factors, like MYC is toxic to the cells. The two main teachings of Zhou are found in paragraphs [0083] and [0154] which can be summarized by two sentences the applicant emphasis:
…. incubation of cells with the transcription factor polypeptides of the invention for extended periods is toxic to the cells. 
…. Notably, it was found that constant incubation of the cells with the transcription factors was toxic to the cells. 
The applicants argue that a person of ordinary skill in the art, in view of Zhou, would not have been motivated to contact immune cells with a MYC fusion polypeptide or prepare immune cells for cancer therapy by contacting the immune cells in vitro with a MYC fusion polypeptide as presently claimed. 
	In response to these arguments it is pointed out that the invention of Taiga overcomes this problem of cytotoxicity. The invention of Taiga teaches that the TAT-MYC fusion peptide increases viability instead of causing a decrease in viability (cytotoxic effects). It is not known from the work of Taiga what mechanism causes this increase in viability.  It can be appreciated that the Tat-MYC polypeptide is not the same as a generic MYC polypeptide as it has been modified from its base structure to include other functional substructures. (See Taiga Example 2). 
It is also of note that problems with MYC have been known in the prior art in examples like Hann. Hann teaches the importance of balancing out MYC isoforms is important to maintain the enhanced growth. (Hann abstract). Hann teaches that overexpression of c-MYC-1 but not c-MYC-2 overexpression can significantly inhibit cell growth. Looking at the sequences provided it can be determined that there is a 100% match between SEQ ID NO: 2 of the instant application (NP_002458.2 or c-MYC1) with GenBank accession number CAA25015.2 which is the exemplary embodiment of Zhou [0047]. 

    PNG
    media_image7.png
    813
    1028
    media_image7.png
    Greyscale


Thus, it appears this problem was not only anticipated by the prior art but also has a solution that is proposed by Hann of using c-Myc-2 not c-Myc-1 to avoid the problem of possible toxicity. 
The language “comprises” is open-ended and does not exclude additional, unrecited elements or method steps (See MPEP 2111.03). The invention of the applicants as claimed recites that their composition comprises a MYC fusion peptide and primary immune cells isolated from a subject having a tumor. This would lead to one of ordinary skill in the art to add components like BCL-6 and or IL-7R expression as denoted by Chandran or incubate cells with cycles of the MYC fusion protein as denoted by Zhou. In both of these cases it can be argued that the invention is still “characterized by” combining the components of the MYC fusion peptide with primary immune cells isolated from a donor. It would have been obvious to include agents or method steps to counteract the cytotoxicity using the prior art. 

Thus, it can be concluded that one having ordinary skill in art would still be directed towards using a Tat-MYC peptide. MYC is known in the prior art to be responsible for many cellular processes. While many things show in the prior art show that the interactions with MYC are complex and not well understood (like in the work of Zhou), the invention of Taiga teaches that this particular Tat-MYC fusion peptide increases viability of immune cells in particular. It is noted that the teachings of Zhou do not use immune cells with MYC but instead teach using stem cells with MYC. The prior art also has methods to circumvent problems associated with MYC expression. Zhou teaches staggering MYC administration and Hann teaches use of a different isoform to retain cellular proliferation. In the teaching away remarks from Chandran, Chandran also teaches expression of BCL6 and IL-7R promotes survival in situations that apoptosis might occur. The composition of the instant claims only comprises a MYC-fusion peptide and primary immune cells isolated from a donor and is not limited to the addition of other components/elements such as the expression of IL-7R or BCL6. One would not necessarily be taught away from using MYC to cause cellular proliferation. As shown above the problems associated with MYC have solutions that one having ordinary skill can balance to achieve the proliferation associated with MYC while not having any of the negatives associated with MYC found in the prior art. 

Arguments against Hann
The applicant’s arguments, filed 05/18/22, in regards to the use of Hann found on pg 12 have been considered and have been found persuasive. 
	The applicants argue that one would not be motivated to combine the references of Taiga, Chandran and Hann to arrive at the claimed subject matter of claim 5. The applicants argue that Hann is silent to the base composition of a MYC fusion peptide and one or more primary immune cells isolated from a donor subject that has a solid tumor. The applicants further argue that there is nothing in Hann to teach or suggest that the claimed composition would be effective in methods for treating a cancer in a subject or that they would be useful in methods for preparing modified immune cells for an adoptive cell transfer- based cancer therapy as claimed. 
	Based on the previous arguments about the subject matter of Taiga, a new rejection for the base claim has been provided above. It is noted that Hann does not teach the base composition as the applicants have pointed out; however, it has been made prima facie obvious that Taiga and Chandran in combination teach this composition. Also, as discussed above Chandran teaches that expression of MYC could be particularly useful in making better adoptive therapies in cancer treatment. (See Chandran abstract). One would be motivated to use the teachings of Hann to modify the combination of references as Hann teaches that this particular MYC isoform causes proliferation and does not cause cellular growth inhibition upon overexpression. 

Arguments against deLeeuw
The applicant’s arguments, filed 05/18/22, in regards to the use of deLeeuw found on pg 12-13 have been considered and have been found persuasive.
The applicants argue that the combination of references with deLeeuw does not teach the base composition of the Tat-MYC fusion peptide in combination with primary immune cells isolated from a donor subject that has a solid tumor. Applicants also argue that deLeeuw teaches away from the claimed composition and methods of the instant invention stating that, in view of the observed positive survival effects, the IL-2 PD-1 and OX40 are pathways for potential immunotherapeutic targets, where antibodies to OX40 can directly stimulate effector T-cells and enhance antitumor immunity by depleting OX40+regulatory T-cells. The applicants conclude that a person having ordinary skill in the art would not be motivated or reasonable expectation of success in pursuing compositions and methods comprising MYC fusion peptides in combination with tumor-specific immune cells to increase the survival of subjects with cancer. The applicants also state that the disclosure of deLeeuw leads a person of ordinary skill in the art toward pursuing antibodies as immunotherapeutic targets for further development. 
In light of the previous arguments against Taiga a new rejection was crafted for the claimed composition in which claim 5 relies upon. This new rejection focuses on the fact that Taiga and Chandran in combination do teach the claimed composition of a MYC fusion peptide and primary immune cells isolated from a subject having cancer. 
	 deLeeuw teaches that certain subpopulations of T-cells are beneficial prognostically in patient survival. (deLeeuw abstract). deLeeuw teaches that CD25 has a paradoxical role in T-cell activity. (deLeeuw abstract). deLeeuw teaches that CD25 has been implicated in immune suppression in cancer but is also required for optimal expansion and activity of effector T cell function in peripheral tissues. (deLeeuw abstract). deLeeuw teaches CD4+ CD25+ FoxP3- TIL cell despite being exhausted at diagnosis have a strong, positive association with patient survival and warrant consideration as effector T cells for immunotherapy. The “exhausted” phenotype is discussed in deLeeuw in the “Discussion” section to have implications for the development of effective immunotherapies for cancer. Despite the paradoxical teachings of deLeeuw it is noted several beneficial traits are associated with CD25 expression including expansion and activity of effector T cells in peripheral tissues. (See deLeeuw abstract). deLeeuw also teaches that these cells have a strong positive association with patient survival. (deLeeuw abstract). While the work of deLeeuw does suggest a combination with immune checkpoint inhibitors, the work of Chandran teaches that these characteristics make a favorable candidate for adoptive cell therapy. 
	Chandran teaches that the optimal T-cell attributes for adoptive cancer immunotherapy is unclear. (Chandran abstract). Chandran also teaches that it is considered the central pursuit in the adoptive immunotherapy of cancer and viral diseases to repopulate the host immune system with antigen specific T cells that can mediate potent effector function yet also establish long-term memory. Chandran teaches an active interest in identifying intrinsic markers that can predict whether antigen-specific T effector cells develop into long-lived memory cells versus undergoing programmed cell death after transfer into patients. 
	Given the prior art it would be obvious to use CD8+CD25+ TIL or CD4+CD25+ TILs in combination with an adoptive therapy. It is noted that use of immune checkpoint inhibitor antibodies does not teach away from the invention. deLeeuw never said that this specific cell population would be ineffective or would not work as an adoptive cell therapy. Instead, deLeeuw teaches that it is within believe of deLeeuw et al that IL2, PD-1, and OX40 pathways can be used as potential immunotherapeutic targets to differentially enhance the positive effects of CD25+FoxP3+ TIL over the inhibitory effects of Tregs. This combination of references instead supports the combination of the instant invention with that of immune checkpoint inhibitors as discussed by deLeeuw as an additional therapy. It is noted that the language of claim 1 states “comprises” and such species of the instant composition would read on the genus of instant claimed composition. It has been shown in deLeeuw that this cell population does have benefits. While the benefits may be maximized with extra components, a person having ordinary skill in the art would still be motivated and have a reasonable expectation of success as deLeeuw teaches that these cells exist in patients already and function to provide a better prognosis from their function. 

Arguments against Chandran
The applicant’s arguments, filed 05/18/22, in regards to the use of Chandran found on pg 13 have been considered and are not persuasive.
	The applicants argue that Chandran teaches against using a composition of primary immune cells isolated from a patient having a solid tumor and a MYC fusion peptide. The applicants argue that Chandran teaches that MYC “paradoxically increases apoptosis” The applicants conclude that a person having ordinary skill in the art is led to understand that MYC promotes apoptosis in primary T cells and that this pro-apoptotic activity is balanced by the anti-apoptotic and pro-survival effects of BCL6 and/or IL7R. The applicants also conclude that a person of ordinary skill in the art would have no reasonable expectation that the claimed methods would be successful.
	It is noted that Chandran does teach that MYC expression increases paradoxically increases apoptosis; however, the rejection uses more than just Chandran to arrive at claimed composition. The claimed composition requires the use of a MYC fusion peptide such as that taught by Taiga. Taiga teaches that the this MYC fusion peptide can extend the lifespan of a T-cell, increase the rate of proliferation by a T-cell, and increases the rate at which a memory T-cell responds to an antigen. (See Taiga pg 13 col. 15 2nd to last parag.). Taiga teaches using a Cre-loxP or similar system that encodes the polypeptide that induces cell survival, cell viability and/or cell proliferation. In one embodiment using Cre-loxP system, a viral plasmid is constructed in which fusion transgene (e.g., Tat-Myc, Tat-MycER, or Tat-MYC) is flanked by two loxP sequences. (See pg 16 col. 21 1st parag.). 
	Thus, it would appear that the combination of references of Chandran and Taiga teach using a form of Myc peptide that promotes cell survival and cell viability while encouraging cell proliferation. This would alleviate the known problem in the prior art as described by Chandran to cause an artificial increase in Myc expression by using the composition of Taiga to cause proliferation but not apoptosis in primary T-cells isolated from a patient having melanoma. It is possible that the teachings of Hann could alleviate this issue; however, it is not known what Myc isoform has been used in the prior art. 
Also, the composition comprises a MYC fusion peptide and a primary immune cell isolated from a donor having a tumor. The use of this language would mean that the composition is open-ended and could contain extra elements/components such as BCL6 and IL-7R expression. Thus, it would appear that Chandran does not teach away from the invention but merely discusses a species of the invention. 
	 
Double patenting
	The applicants provide a list of arguments for most of the non-statutory double patenting rejection and also add that they would like to hold these rejections in “abeyance”. The Office does teach that non-statutory double patenting can be held in abeyance until allowable subject matter is discovered; however, it is not proper to leave arguments without a response. Thus, a response to these arguments has been provided and these rejections have been addressed.  In any additional rounds of prosecution, should the applicants wish, these nonstatutory double patenting rejections can be held in abeyance as long as no rebuttal of rejections is provided.  (See MPEP 804 and 714.03). 
	It is noted that many of the double patenting rejections incorrectly cite melanoma instead of a generic cancer, which is the scope of the claim. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647